                  Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 1 of 16



     1   JOHN C. RISEBOROUGH, WSBA #7740
         PAINE HAMBLEN LLP
 2
         717 W. Sprague Avenue, Suite 1200
 3       Spokane, Washington 99201-3505
 4       (509) 455-6000
         Attorneys for Plaintiff
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8
         ECONOMY PREMIER ASSURANCE
 9       COMPANY, an Illinois Corporation,                 No. 2:19-cv-6

10
                                     Plaintiff,            COMPLAINT FOR
11       v.                                                DECLARATORY JUDGMENT

12
         TEK-LINE CONSTRUCTION, INC.,
13       IAN EDENS, TED WATSON,
         SCOTT M. MORRISON and CAROL L.
14
         MORRISON, husband and wife,
15

                                    Defendants.
16

17              COMES NOW the Plaintiff,             Economy Premier Assurance Company

18
         (hereinafter "EPAC"),      an    Illinois   corporation,     and    for    its   Complaint       for
19
         Declaratory Judgment alleges as follows:
20

21                                       Parties and Jurisdiction

22
                                                      I.
23
                EPAC is an Illinois corporation with its principal place of business in
24

25       Aurora, Illinois, and is a resident of Illinois for diversity jurisdiction purposes.

26

27       COMPLAINT FOR DECLARATORY JUDGMENT - 1                               PAINE HAMBLEN LLP

                                                                    717 WEST SPRAGUE AVENUE, SUITE 1200
28       CAUSE NO. 2: 19-CV-6                                                 SPOKANE, WA 99201
                                                                    PHONE (509) 455-6000 -FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 2 of 16



     EPAC is an affiliate company of Metropolitan Property and Casualty Company
 2
     and utilizes the brand name MetLife. EPAC is a duly licensed insurance
 3

 4   company, authorized to transact the business of insurance in Washington.

 5                                         II.

 6
            Defendant Scott M. and Carol L. Morrison (hereinafter "Morrisons") are
 7

 8   husband and wife and are residents of Seattle, Washington.

 9
                                          III.
10
            Defendant Tek-Line Construction, Inc. (hereinafter "Tek-Line") is a
11

12   Washington corporation with its principal place of business in King County,

13
     Washington, and is a resident of Washington for diversity purposes.
14

15

16          Defendants Ian Edens (hereinafter "Edens") and Ted Watson (hereinafter

17
     "Watson") are residents of King County, Washington.
18
                                           V.
19

20          This Court has original jurisdiction in accordance with 28 U.S.C. §1332,

21
     due to diversity of citizenship and the amount in controversy exceeds the
22
     jurisdictional limit of $75,000. Venue is proper in the United States District
23

24   Court for the Western District of Washington as Defendants reside in said

25

26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 2                    PAINE HAMBLEN LLP

                                                      717 WEST SPRAGUE AVENUE, SUITE 1200
28   CAUSE NO. 2:1 9-CV-6                                      SPOKANE, WA 99201
                                                      PHONE (509) 455-6000 -FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 3 of 16



 1   District and the relationship between the parties and the interests at issue in this

 2
     litigation are centered in the Western District of Washington.
 3

 4
                              Background and Controversy


 5                                          VI.
 6
            EPAC issued a PAK II Homeowner's and Personal Liability Policy to
 7


 8   Morrisons, Policy No. 6686235570, for a period of one year with effective dates


 9   of May 24, 2014 to May 24, 2015. EPAC renewed that policy for an additional
10
     one-year term of May 24, 2015 to May 24, 2016 (hereinafter "PAK II Policy").
11

12   PAK II is a combination policy and includes coverages for risks which are often

13
     offered in the insurance market as separate policies, including first party
14
     property coverages for homes, personal property and automobile, as well as
15

16   personal, auto, and other liability coverages. The Morrisons' PAK II Policy

17
     included a Washington Umbrella Liability Endorsement. The coverages of the
18
     policies are afforded subject to all the terms, conditions, limitations, exclusions
19

20   and endorsements of said policies.

21
                                           VII.
22
            On April 20, 2018, Defendants Tek-Line, Edens and Watson brought suit
23

24   against Morrisons in the Superior Court of Washington for King County, Cause

25
     No. 18-2-10197-2 SEA, seeking to recover for damages arising out of Scott
26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 3                       PAINE HAMBLEN LLP

                                                         717 WES T Sl'RAUl I AVENUE. SI H E 1200
28   CAUSE NO. 2:19-CV-6                                           SPOKANE. WA 99201

                                                         PHONE (509) 455-6000 'FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 4 of 16



     Morrison's business, occupation, employment, or profession as a roofing
 2
     contractor. (Hereinafter Tek-Line Complaint) The Tek-Line Complaint alleges


 4   causes of action for Breach of Contract, Conversion, and Breach of Fiduciary


 5   Duty. The Tek-Line Complaint also seeks declaratory relief. A true and
 6
     complete copy of the Tek-Line Complaint is attached hereto as Exhibit 1. On or
 7

 8   about May 31, 2018, Morrisons answered the Tek-Line 's Complaint and, while


 9   denying liability and any actionable conduct, admitted that Scott Morrison had
10
     been hired by Tek-Line in connection with roofing construction, and that he had
11

12   entered a Withdrawal Agreement with Defendants Eden and Wilson with the

13
     intention of pursuing roofing ventures under the name of his own company,
14
     Tek-Line    Roofing,      LLC.   Morrison      further admitted that        the    Withdrawal
15

16   Agreement provided for an equitable division of Tek-Line Construction, Inc.'s

17
     assets between Morrison and Edens and Watson. The agreements entered
18
     between Scott Morrison and the Tek-Line Defendants involved and/or were
19

20   related to his performance of such roofing activities.

21
                                              VIII.
22
            At   all   times   material   hereto,    Scott   Morrison's      occupation        and/or
23

24   employment was in the construction trades and included bidding, contracting,

25
     installing, and/or repairing/replacing roofs.
26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 4                            PAINE HAMBLEN LLP
                                                              717 WES'!' SPRAGUE AVENUE. SUITE 1200

28   CAUSE NO. 2: 19-CV-6                                              SPOKANE. WA 99201
                                                              PHONE (509) 455-6000 'FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 5 of 16



                                              IX.

 2
            On or about June 14, 2018, Morrison, through counsel, forwarded the

 4   Tek-Line Complaint to EPAC's Claims Department requesting coverage and


 5   indemnification for the damages claimed in the Tek-Line Complaint and further
 6
     requesting that Plaintiff EPAC provide Morrisons a legal defense in that suit.
 7

 8                                             X.

 9
            After review of the Complaint, the applicable policy provisions, and
10
     corresponding with Morrisons' personal counsel, Plaintiff EPAC concluded that
11

12   there likely was not coverage for the acts, omissions, and damages being

13
     claimed by Tek-Line, Edens and Watson in their Complaint. EPAC nevertheless
14
     agreed to defend Morrison from the claims of the Tek-Line Complaint under a
15

16   full   reservation    of   rights   pending    further    investigation        and      EPAC's

17
     determination of coverage under the PAK II Policy. EPAC proceeded to select
18
     defense counsel for Morrisons and is currently providing a defense for the
19

20   Morrisons in that action subject to a reservation of rights.

21
                                              XI.
22
            Plaintiff EPAC contends that there is no coverage for Morrisons under the
23

24   terms of their PAK II Policy with Plaintiff EPAC, for the allegations of the Tek-

25
     Line Complaint. Accordingly, there is no duty of EPAC to provide Morrisons a
26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 5                            PAINE HAMBLEN LLP

                                                              717 WEST SPRAGUE AVENUE, SUITE 1200

28   CAUSE NO. 2:19-CV-6                                                SPOKANE, WA 99201

                                                              PHONE (509) 455-6000 -FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 6 of 16



     defense in that action. There is thus a justiciable controversy between the parties
 2
     such that declaratory relief by this Court is appropriate.
 3

 4                                            XII.

 5          On November 6, 2018 Plaintiff, through counsel, advised counsel for the
 6
     insureds, Morrisons of its intention to seek declaratory relief and requesting any
 7

 g   information which would change the Plaintiffs conclusion of no coverage. No


 9   response to that inquiry was received.
10
                     Indemnity - Policy Provisions - Personal Liability
11

12                                         XIII.

13
            A.     Plaintiff   EPAC's   PAK II       Policy    provides       personal       liability
14
     coverage for an insured's legal liability resulting from an occurrence in which
15

16   there is actual accidental property damage, personal injury or death, subject to

17
     the limitations and exclusions in PAK II. An occurrence is defined as "an event,
18
     including continuous or repeated exposure to the same conditions, resulting in
19

20   personal injury or property damage neither expected nor intended by anyone

21
     insured by PAK II." The Tek-Line Complaint does not allege an event which
22
     resulted in actual, accidental personal injury or property damage, neither
23

24   expected nor intended by anyone insured by PAK II. Rather, the Tek-Line

25
     Complaint alleges intentional, volitional acts by Scott Morrison. Accordingly,
26


27   COMPLAINT FOR DECLARATORY JUDGMENT - 6                            PAINE HAMBLEN LLP

                                                              717 WEST SPRAGUE AVENUE, SUITE 1200
28   CAUSE NO. 2: 19-CV-6                                               SPOKANE, WA 99201

                                                              PHONE (509) 455-6000 -FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 7 of 16



     there is no coverage under the PAK II Policy for the allegations of the Tek-Line

 2
     Complaint
 3

 4
            B.      Further, the PAK II Policy defines "personal injury" as physical


 5   bodily injury, such as broken bones, and includes non-physical injuries to a
 6
     person's    feelings    or reputation,   including   mental    injury,     mental     anguish,
 7

 8   wrongful eviction, libel, slander, defamation of character, invasion of privacy


 9   and false arrest. It defines "property damage" as damage to someone else's
10
     property or its loss or destruction and also the loss of its use. The Tek-Line
11

12   Complaint does not allege any actual accidental property damage or personal

13
     injury as defined in the PAK II Policy. Accordingly, there is no coverage under
14
     the PAK II Policy for the damages alleged in the Tek-Line Complaint.
15

16          C.     Even if Morrisons could bring themselves within the grants of

17
     coverage of the PAK II Policy, there are applicable exclusions which operate to
18
     exclude     coverage.     Under    "Major    Exclusions     (Claims       Not      Covered),"
19

20   Paragraph 1 , the PAK II Policy provides that it does . . . "not cover any liability

21
     or claims     connected     with   any   business,   profession    or    occupation."        The
22
     allegations of the Tek-Line Complaint are connected with Morrisons' business,
23

24   profession or occupation as a roofing contractor. Accordingly, there is no

25

26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 7                            PAINE HAMBLEN LLP

                                                             717 WEST SPRAGUE AVENUE, SUITE 1200

28   CAUSE NO, 2: 19-CV-6                                              SPOKANE, WA 99201
                                                             PHONE (509) 455-6000 'FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 8 of 16



     coverage under the PAK II Policy for the claims or the damages of the Tek-Line
 2
     Complaint.


 4
            D.     Further, under Major Exclusions, Paragraph 3, the PAK II Policy

 5   "doesn't cover anyone who is liable for personal injury or property damage

 6
     because he or she is a corporate officer or a member of the board of directors of
 7

 8   any corporation, except a religious, charitable, civic or non-profit corporation."


 9   The Tek-Line Complaint alleges acts and actionable conduct by Morrison while
10
     acting as Treasurer of the Tek-Line Corporation. Accordingly, there is no
11

12   coverage under the PAK II Policy for the allegations and damages of the Tek-

13
     Line Complaint in that regard.
14
            E.     Additionally, under Major Exclusions, paragraph 6, the PAK II
15

16   Policy "doesn't cover the liability of any person who intentionally causes

17
     personal injury or property damage, including sexual or physical abuse." The
18
     Tek-Line Complaint alleges intentional, volitional acts by Scott Morrison.
19

20   Accordingly, there is no coverage for the allegations of, or the damages sought

21
     by, the Tek-Line Complaint.
22
            F.     The PAK II Policy has an additional exclusion found within the
23

24   Washington      Amendment     Endorsement,    Form     No. 34137.         Paragraph 15

25
     provides: "PAK II does not cover the payment of any award of punitive or
26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 8                      PAINE HAMBLEN LLP

                                                       717 WEST SPRAGUE AVENUE, SUITE 1200

28   CAUSE NO. 2: 19-CV-6                                        SPOKANE, WA 99201

                                                        PHONE (509) 455-6000 -FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 9 of 16



 1   exemplary damages. "Punitive or exemplary damages" means punitive damages

 2
     that may be imposed to punish a wrongdoer and to deter others from similar


 4   conduct, including but not limited to conduct or actions described as being


 5   wilful, wanton, reckless, with malice or with deceit." The Tek-Line Complaint
 6
     seeks an award attorney's fees without citation to statutory, common law, or
 7

 g   equitable basis. If fees were to be awarded as exemplary or punitive damages,


 9   Paragraph 1 5 would operate to exclude such damages from coverage under the
10
     PAK II Policy.
11

12          G.     On information and belief, Morrisons are insured under one or

13
     more commercial general liability policies, which could provide coverage for
14
     the acts and omissions of Morrison related to his business, profession or
15

16   occupation. The PAK II Policy provides, under Other Policy Provisions, Other

17
     Rules, Paragraph 6:
18
                   If you or anyone else insured by PAK II for liability
19
                   claims also have coverage under some other policy
20                 providing liability coverage, PAK II will be excess over
                   the other liability insurance." This means the other policy
21
                   providing liability coverage must pay its policy limits
22                 before PAK II will apply.

23   Accordingly, EPAC's policy is excess over any other collectible insurance of

24
     Morrisons.
25

26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 9                        PAINE HAMBLEN LLP

                                                         717 WEST SPRAGUE AVENUE, SUITE 1200
28   CAUSE NO, 2: 19-CV-6                                          SPOKANE, WA 99201
                                                         PHONE (509) 455-6000 - FAX (509) 838-0007
            Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 10 of 16



 I               indemnity - Policy Provisions - Umbrella Endorsement

 2
                                            XIV.


            A.      The PAK II Policy includes a Washington Personal Umbrella
 4

 5   Liability Endorsement (hereinafter "Umbrella Endorsement"). Where the loss or

 6
     claims are covered by an underlying liability policy, the Umbrella Endorsement
 7

     provides excess coverage subject to all the terms, conditions, provisions and
 8

 9   exclusions of the Umbrella Endorsement. Where the loss or claims are not


10 covered by the PAK II Policy or by another primary liability policy, the
11

     Umbrella Endorsement may provide coverage, subject to a $300 deductible, and
12

13   subject to all the terms, conditions, provisions, and exclusions of the Umbrella

14
     Endorsement.
15

            B.     Where the loss or claims are covered by an underlying policy, the
16

17   Umbrella Endorsement provides as follows:

18
                   "If a liability covered by this endorsement is also covered by
19                 your PAK II for one or more of your other primary insurance
                   policies or by the insurance policies of anyone covered by
20
                   this endorsement, we'll pay only the outstanding balance
21                 after all your other insurance and that of all those insured for
                   the same accident is used up. We'll do this up to the limit of
22
                   liability listed on your PAK II coverage summary.
23

                   If the other insurance of anyone insured by this endorsement
24
                   is not in force or is less than the required minimum primary
25                 limit listed on your PAK II Coverage Summary, we will pay

26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 10                       PAINE HAMBLEN LLP

                                                         717 WEST SPRAGUE AVENUE, SUITE 1200
28   CAUSE NO. 2:1 9-CV-6                                           SPOKANE, WA 99201
                                                          PHONE (509) 455-6000 "FAX (509) 838-0007
            Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 11 of 16



 1                 only the difference between the coverage that should have
 2
                   been in force and the total liability limit.


                   So      remember you      and   anyone   else    eovered       by    this

 4
                   endorsement are responsible for the amount of damage to
                   be      paid   below   the minimum   required        primary        limit
 5                 shown on the last page of this endorsement.

 6
                   Also, if the other insurance company becomes insolvent or
 7                 you or anyone else covered by this endorsement broke the

 8
                   contract with them, we'll pay only the difference between the
                   minimum primary limit listed on the last page of this
 9                 endorsement, and your total liability up to the limit of this
10                 endorsement.

11
                   If you or anyone else        insured by this endorsement are
12                 covered or should have been covered by other insurance
                   policies, we won't be responsible for providing or paying for
13
                   any defense,      investigation, negotiation or settlement that
14                 should have been made by the other insurance company. And
                   we won't pay for any legal expenses such as lawyer's fees
15
                   and costs, court costs, interest on judgments, salaries or
16                 office expenses that should have been paid by the other
                   insurance company. But we have the right to associate in the
17
                   defense if we want to.
18
            C.     Where the claims and allegations are not covered by an underlying
19

20   primary policy, the Umbrella Endorsement provides coverage as follows:

21
                   Now let's turn to the basic conditions of the second type of
22                 extra protection when you're not covered by another policy.
                   This may happen because a claim against you is so unusual
23
                  that it isn't covered by standard policies.
24
                   To give this the type of extra protection, we give you broader
25
                   coverage than you may have in your other policies. Our
26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 1 1                         PAINE HAMBLEN LLP

                                                            717 WEST SPRAGUE AVENUE, SUITE 1200

28   CAUSE NO, 2:19-CV-6                                              SPOKANE, WA 99201
                                                            PHONE (509) 455-6000 'FAX (509) 838-0007
            Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 12 of 16



 1                 definitions of accident or incident, property damage and

 2
                   personal injury are usually broader.

 3                 What do we mean by an accident or incident? Anything that

 4
                   causes      property          damage,         personal          injury       or    death
                   without         your      expecting          or     intending         it.    The      only
 5                 intentional       injury that        is covered           is assault and          battery

 6                 committed to save life or property.

 7                 If the accident or incident is covered under this endorsement

 8                 and is not covered by any PAK II or other primary policies
                   we'll pay claims you may legally have to pay because of
 9
                   someone's property damage, personal injury, or death.
10
                   What do we mean by property damage? Any damage to
11
                   tangible property or its loss or destruction. Also the loss

12                 of its use - for instance, the costs of having to rent a
                   substitute car to go to work while the damaged car is being
13
                   repaired.
14
                   What do we mean by personal injury? Bodily injury of
15
                   course.         But    also       injuries    to     a     person's         feeling    or
16                 reputation.           Like    mental      injury,    mental        anguish,        shock,
                   wrongful eviction, libel, slander, defamation of character,
17
                   invasion of privacy, and false arrest.
18
                   If the liability covered by this endorsement is not covered by
19
                   another policy of yours or anyone else insured by this
20                 endorsement, we'll pay claims you legally have to pay up to
                   the     limit    listed      on    your      PAK II         Coverage         Summary.
21
                   However, you'll have to pay a small deductible of $300.
22
                   We'll      be     responsible          for    your        defense       and       related
23
                   investigation, negotiation or settlement. And we'll pay all
24                 legal expenses and court costs in addition to the liability
                   limits of this endorsement.
25

26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 12                                         PAINE HAMBLEN LLP

                                                                            717 WEST SPRAGUE AVENUE, SUITE 1200
28   CAUSE NO, 2:19-CV-6                                                              SPOKANE, WA 99201
                                                                            PHONE (509) 455-6000 'FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 13 of 16



 1          D.      The Tek-Line Complaint does not allege anything that resulted in
 2
     property damage or personal injury or death to another person, as those terms
 3

 4   are defined in the Policy. Accordingly, there is no coverage under the Umbrella


 5   Endorsement for the allegations of the Tek-Line Complaint
 6
            E.      Even if Morrisons could bring themselves within the provisions of
 7

 8   the Umbrella Endorsement's description of coverage, an exclusion would

 9   operate to exclude coverage. In that regard, Exclusion#! of the Umbrella
10
     Endorsement provides:
11

12                           1.   We won't cover any liability connected with any
                   business, profession or occupation of anyone insured by this
13
                   endorsement. Nor will we cover accidents happening on the
14                 insured's business property. . ..

15
                                  If a loss is not covered by PAK II or other
16                 primary policies, it won't be covered by this endorsement
                   either.
17

18   The Tek-Line Complaint alleges liability of Scott Morrison that is connected to


     his business, profession or occupation. Accordingly, there is no coverage for the
20
     allegations of that complaint under the provisions of the Umbrella Endorsement
21

22   of the PAK II policy.

23

24


25

26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 13                      PAINE HAMBLEN LLP

                                                         717 WF.ST SPRAGLJE AVENUE, SUITE 1200
28   CAUSE NO. 2:1 9-CV-6                                          SPOKANE, WA 99201

                                                         PHONE (509) 455-6000 'FAX (509) 838-0007
            Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 14 of 16



 1                 Duty to Defend - PAK II and Umbrella Endorsement

 2
                                          XV.
 3

 4
            The Personal Liability provision of the PAK II Policy provides a defense

 5      . . when someone makes a covered claim against anyone insured under this
 6
     policy." The Umbrella Endorsement provides a defense benefit under Additional
 7

 3   Coverage "for liability covered by the Umbrella Endorsement." As none of the

 9   claims or damages alleged in the Complaint are covered under the PAK II or
10
     Umbrella Endorsement, there       is no duty to defend Morrisons               from the
11

12   allegations of the Tek-Line Complaint.

13
                            Conclusion and Prayer for Relief

14
                                          XVI.
15

16          The causes of action of the Tek-Line Complaint demonstrate that the

17
     factual allegations and damages sought were not intended to be covered under
18
     the provisions of the PAK II Policy or Umbrella Endorsement. The Breach of


20   Contract count does not allege "actual, accidental personal injury" or "property

21
     damage." The Conversion count alleges intentional and unjustified taking by
22
     Scott Morrison of Tek-Line's property. The Breach of Fiduciary Duty count
23

24   contends that     Morrison ran   a competing   business    and    utilized Tek-Line

25
     resources to fund that business, and does not seek damages for "accidental
26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 14                    PAINE HAMBLEN LLP

                                                       717 WEST SPRAGUE AVENUE, SUITE 1200
28   CAUSE NO, 2: 19-CV-6                                        SPOKANE, WA 99201
                                                       PHONE (509) 455-6000 -FAX (509) 838-0007
            Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 15 of 16



     personal injury" or "property damage." The prayer for Declaratory Judgment

 2
     does not seek damages at all, nor seek to impose legal liability on Morrisons for
 3

 4   either "property damage" or "personal injury," as defined in the PAK II Policy


 5   or Umbrella Endorsement.
 6
                                           XVII.
 7


 8          The Tek-Line Complaint does not allege the loss or destruction of


 9   tangible property or physical bodily injury, anguish, wrongful eviction, libel,
10
     slander, defamation of character, invasion of privacy and/or false arrest. Rather,
11

12   the Tek-Line Complaint alleges economic losses and the allegations all relate to

13
     Scott Morrison's business, profession or occupation in connection with his
14
     employment      by Tek-Line,   the   development   of a    roofing      operation,      and
15

16   Morrison's departure from that company to begin operating a separate roofing

17
     business. Accordingly, there is no coverage under the PAK II Policy or the
18
     Umbrella Endorsement thereto for the allegations and damages of the Tek-Line
19

20   Complaint.

21
                                           XVIII.
22
            The Court should enter a judgment wholly in favor of EPAC declaring,
23

24   adjudicating and decreeing that EPAC is not obligated to provide coverage,

25
     indemnity or a defense to Defendants Morrisons for the claims alleged in the
26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 15                      PAINE HAMBLEN LLP

                                                        717 WEST SPRAGUE AVENUE. SUITE 1200
28   CAUSE NO. 2:1 9-CV-6                                         SPOKANE, WA 99201
                                                        PHONE (509) 455-6000 -FAX (509) 838-0007
             Case 2:19-cv-00006-TSZ Document 1 Filed 01/03/19 Page 16 of 16



 1   Tek-Line Complaint or for any judgment that may be entered against Morrison's
 2
     in that suit.
 3

 4
             WHEREFORE, having set forth its Prayer for Declaratory Judgment,


 5   Plaintiff EPAC prays as follows:
 6
             1.      For a declaratory judgment that Plaintiff EPAC owes no contractual
 7

 8   duty or obligation to indemnity Morrisons for any judgment entered against

 9   them based on the allegations of the Tek-Line Complaint, nor to reimburse them
10
     for any payments they make in settlement of those claims.
11


12           2.      For a judgment declaring that Plaintiff EPAC owes no duty to

13
     defend Morrisons in the pending suit described above from the allegations of the
14
     Tek-Line Complaint and that EPAC may therefore withdraw the defense it has
15

16   been providing Morrisons under reservation of rights;

17
             3.      That Plaintiff EPAC be awarded its costs and statutory attorney's
18
     fees.
19

20           DATED this 3rd day of January, 2019.

21
                                       PAINE HAMBLEN LLP
22

23                                              /ML c
                                       By:
24                                            ^dhn C. Riseborough, WSBA #7740
                                              Attorney for Plaintiff
25

26

27   COMPLAINT FOR DECLARATORY JUDGMENT - 16                      PAINE HAMBLEN LLP

                                                         717 WEST SPRAGUE AVENUE. SUITE 1200
28   CAUSE NO. 2:19-CV-6                                           SPOKANE, WA 99201
                                                         PHONE (509) 455-6000 -FAX (509) 838-0007
